Citation Nr: 1143154	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  06-21 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a sinus condition, to include sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had honorable active service from September 29, 1975 to December 17, 1983.  By a December 2004 administrative decision, VA has determined that the Veteran's discharge for the period of service from December 18, 1983 to July 5, 1988 was under dishonorable conditions, and is therefore a bar to the award of VA compensation benefits.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for an acute sinus/nose condition.  By August 2005 rating decision, the RO, continued the denial of service connection for residuals of an acute nose/sinus condition.  

In June 2007, the Veteran testified at a video conference hearing, at the RO, before the undersigned Veterans Law Judge.  

In December 2007, the Board remanded the issue of entitlement to service connection for sinusitis, claimed as a sinus condition, to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further action.  As more fully explained in the prior remand, the Board is satisfied that there has been substantial compliance with the remand directives set out in December 2007 as pertains to the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

In July 2011, the Board again remanded the issue on appeal, to the RO, via the AMC, for further evidentiary development.  Because a letter was sent to the Veteran in July 2011 requesting that he provide information regarding any current treatment he may have received for a sinus condition or sinusitis, and because he underwent a VA examination in August 2011, the Board is satisfied that there has been substantial compliance with the remand directives set out in July 2011.  Stegall v. West, supra.


FINDINGS OF FACT

1. VA has determined that the Veteran's period of service from December 18, 1983 to July 5, 1988, is considered to be under dishonorable conditions and therefore constitutes a bar to payment of all benefits under the laws administered by VA.  

2. The preponderance of the competent evidence of record is against a finding that the Veteran has sinusitis or a sinus condition that may be related to his active service or to any service-connected disability.


CONCLUSION OF LAW

A sinus condition, to include sinusitis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2004 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in a letter dated in March 2006, the RO advised the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Also, in July 2011, the AMC sent the Veteran a letter providing him the opportunity to submit information regarding any current treatment he may have received.  Moreover, he has not demonstrated any error in VCAA notice, and, therefore, the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  The Veteran underwent a VA examination in August 2011 that included a review of the claims folder and a history obtained from the Veteran.  In addition, on this VA examination, the findings were reported, along with diagnoses/opinions, which were supported in the record.  The August 2011 VA examination report is therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  

The Board notes that the Veteran's representative, in the written brief presentation submitted in November 2011, cited to attached excerpts from the Mayo Clinic regarding acute sinusitis.  The Veteran's representative asserted that based on the Veteran's STRs (presumably those dated from September 1975 through December 17, 1983) that his "symptoms show an early manifestation of sinusitis during his honorable active duty service".  However, this opinion (or rather statement) provided by the representative is in direction contravention of the VA medical examiner's opinion, which reviewed the Veteran's STRs from September 1975 through December 17, 1983 and characterized his sinus episodes as acute events of upper respiratory infections, which were treated and resolved.  In light of the foregoing competent medical opinion, the Board finds that no additional development is needed in this case.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, as more fully explained below, the Board herein finds the VA examiner's opinion in August 2011 to be probative and persuasive.  Thus, further medical opinion and/or examination based on the Mayo Clinic excerpts submitted by the Veteran's representative is not necessary. 

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service treatment records (STRs) show that the Veteran was treated for complaints of sinus/nasal congestion on several occasions, including in June 1979, May 1978, April 1981, June 1982, and February 1987, and the diagnoses included URI (upper respiratory infection and viral syndrome).  In addition, he was treated for a URI on several occasions, including in October 1975, December 1976, May 1977, and April 1984.  In September 1981 he complained of nasal congestion and sore throat, and objective examination showed rhinitis and rhinorrhea.  In September 1982, he complained of severe headaches, dizziness, sharp pains above the eyes and forehead, and congestion, and the assessment included LOM (left otitis media) and probable sinusitis.  On his separation examination in April 1988, he responded "yes" to having or having had sinusitis, and it was noted that he had sinus congestion but took no current medications.  

The Veteran's service personnel records show that he was discharged in July 1988 due to misconduct - drug abuse and the character of service was listed as "under other than honorable conditions".  

Private treatment records from Michael Reese Hospital and Medical Center showed that in early June 1995 the Veteran was seen in the emergency room for complaints of nasal congestion, coughing, sneezing, and shortness of breath, and he reported a past medical history of sinusitis, bronchitis, and hay fever.  His discharge diagnoses were bronchitis and rhinitis, and medication was prescribed.  He was again seen approximately two weeks later in June 1995, in the emergency department and reported that his condition had started a few days prior when he started sneezing, having on and off coughing, and increased shortness of breath.  He took antibiotics which provided slight improvement, but he continued to have occasional wheezing and nasal discharge which he attributed to his allergies, which he claimed usually occurred at this time of year.  He reported that his condition then worsened, and he could hardly breath, and reported to the emergency room.  

Received in April 2004, was the Veteran's formal claim (VA Form 21-526) for service connection for "nose condition acute sinus", which he claimed began in the Fall of 1983.  He indicated he was treated for his nose/sinus condition while aboard the USS Fulton in 1983.  

Also received in April 2004 from the Veteran was a statement (VA Form 21-4138) in which he reported that in 1982 or 1983 he was out on liberty with several shipmates, and was attacked by a group, during which he sustained a broken nose, which he claimed caused breathing problems when he had a cold or any sinus related problems and made it difficult for him to breathe.  

In a December 2004 administrative decision, the RO determined that the Veteran's period of service from September 29, 1975 to December 17, 1983 was under honorable conditions, and there was no bar to receiving VA benefits for that period of service.  The RO also determined that the Veteran's period of service from December 18, 1983 to July 5, 1988, was considered to be under dishonorable conditions and constituted a bar to payment of all benefits under the laws administered by VA.  Finally, the RO determined that the Veteran was entitled to health benefits under Chapter 17 of 38 U.S.C. for any disability determined to be service-connected for the period of service from December 18, 1983 to July 5, 1988.  The Veteran was advised of this administrative decision by letter dated in April 2005, as well as of his appellate rights thereto, however, the record reflects he did not file a notice of disagreement with this decision.  

By February 2005 rating decision, the RO, in pertinent part, denied service connection for acute sinus/nose condition, find that although there was a record of treatment in service for an acute sinus condition, no permanent residual or chronic disability was shown by service medical records or by evidence following service.

Received in March 2005 was a statement (VA Form 21-4138) from the Veteran, in which he expressed disagreement with the February 2005 rating decision, and also contended that his sinus condition was the result of a broken nose suffered while on active duty, which caused him great discomfort, and that this affected him because when he was around smoke or any toxins in the air he had problems.  

Private treatment records from Mercy Hospital and Medical Center showed that in April 2005, the Veteran was seen in the emergency room for sinus pain.  He reported a history of sinusitis, and the diagnosis upon discharge was sinusitis.  

By August 2005 rating decision, the RO continued the denial of service connection for an acute sinus/nose condition, based on findings that although service medical records showed treatment on several occasions for an upper respiratory condition, there was no evidence of any treatment for a sinus condition, and that the medical evidence of record failed to show a sinus condition had been clinically diagnosed.  

In his notice of disagreement received in September 2005, the Veteran claimed that his broken nose was incurred during his 1st and 2nd enlistment period.  He also claimed that his sinus condition was aggravated by his nose fracture, which was incurred on active duty.  

Received in April 2007, from the Veteran's representative, was a VA Form 626, in which his representative essentially asserted that the Veteran's residuals of broken nose and nose condition were related, and that consideration must be given to the "hazardous environmental exposures" the Veteran was subjected to while serving onboard a ship in service.

Received from the Veteran in June 2007 was a statement from him and what appears to be a sworn transcript of his account of an incident in service in February 1984, where he and four fellow service members were attacked and assaulted by a group of civilians with bottles, rocks, and bricks, and the Veteran sustained a broken nose.  He also submitted copies of newspaper articles dated in August and September 1984, regarding the trial of the perpetrators of the attack in February 1984, which also indicate that he suffered a broken nose during the assault.

In December 2007, the Board issued a decision denying service connection for residuals of a broken nose, and remanding, in pertinent part, the issue currently on appeal.  In denying service connection for residuals of a broken nose, the Board found that although the record showed that the Veteran sustained a hairline fracture to his nose in service, no residuals were noted in STRs or on his April 1988 separation examination, and private treatment records did not reflect any currently diagnosed residuals of a broken nose.  The Veteran did not appeal the Board's decision.

Received from the Veteran in August 2011, was a statement (VA Form 21-4138) in which he reported that he began suffering from sinus problems after he suffered a broken nose while on active duty in the Navy.  He reported that he did not have medical insurance and that most of his treatments had been over the counter, and that he only went to the emergency room when he suffered severe sinusitis.  

On VA examination in August 2011, the Veteran reported he had sinusitis since he fractured his nose in the Navy in 1986.  He reported his symptoms were worse in the summer, but were present year round and especially in the last four to five years.  He also reported that in the last four to five years he got headaches and frontal pressure over the eyes when he was really congested.  The examiner noted that the claims folder and service medical records were reviewed, but the examiner only considered the service records from the period of 1975 through December 1983.  The Veteran was then examined, and the impressions were allergic rhinitis and sinusitis.  The examiner opined that the in-service symptoms documented between 1975 and 1983 were acute events of upper respiratory infections, which were treated and resolved.  The examiner opined that it was less likely as not that the Veteran's sinusitis was causally related to his period of active service prior to December 8, 1983.  The examiner noted that the Veteran had reported that his symptoms developed more in the last four or five years, and also noted that from 1983 to 1995 there was no evidence of any treatment of any sinusitis.

Received from the Veteran's representative, along with an appropriate waiver of review by the AOJ (agency of original jurisdiction), was an excerpt from the Mayo Clinic website regarding "acute sinusitis".  


III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board does recognize that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran contends he has a sinus condition that had an onset in service.  He has contended that his sinus condition began in 1983 in service, and he has alternatively contended that his sinus condition was a result of or aggravated by a broken nose, which he sustained in 1984 in service.  

The Board also notes that the Veteran's representative asserted that the Veteran's residuals of broken nose and nose condition were related, and that consideration must be given to the "hazardous environmental exposures" he was subjected to while serving onboard a ship in service.  This theory of entitlement is, however, problematic as there is no indication in the claims folder that the Veteran was exposed to any hazardous exposures in service, nor have the Veteran or his representative elaborated on this theory or specified which exposures may have caused him problems.  

With regard to the Veteran's theory of entitlement that his sinus condition was a result of or aggravated by a broken nose, the Board notes that while it appears that the Veteran did sustain a nose injury during an attack in February 1984, the problem with this theory of entitlement is that the date he sustained a broken nose falls during the period of service from December 18, 1983 to July 5, 1988, which is considered to be under dishonorable conditions, and during which there is a bar to payment of benefits under the laws administered by VA.  Moreover, with regard to considering this claim for treatment purposes only, in December 2007, the Board issued a decision denying service connection for residuals of a broken nose, finding that although the record showed that the Veteran sustained a hairline fracture to his nose in service, no residuals were noted in STRs or on his April 1988 separation examination, and private treatment records did not reflect any currently diagnosed residuals of a broken nose.  The Veteran did not appeal the Board's decision on that matter.  Thus, this theory of entitlement will not be further considered herein. 

In considering the theory that the Veteran's sinus condition had an onset during his period of service from September 1975 through December 17, 1983, with regard to a current disability, the Board notes that the Veteran has asserted that he currently has a sinus condition, and private medical records tend to confirm that at least at some point during the appeal period, he had a diagnosis of sinusitis.  McClain v. Nicholson, 21 Vet. App. 319  

STRs for the period from September 1975 through December 17, 1983 show that the Veteran was diagnosed with probable sinusitis on one occasion and was treated for sinus congestion on other occasions. 

After careful review of the record, however, the Board concludes that the preponderance of the evidence is against the granting of service connection for a sinus condition.  What is missing from the record herein is competent medical evidence of a link between a current sinus condition and the Veteran's period of active service from September 1975 through December 17, 1983.  On VA examination in August 2011, the impressions were allergic rhinitis and sinusitis, and the examiner opined that it was less likely as not that the Veteran's sinusitis was causally related to his period of active service prior to December 8, 1983.  As rationale supporting the opinion, the examiner found that the Veteran's in-service symptoms documented between 1975 and 1983 were acute events of upper respiratory infections, which were treated and resolved, and also noted that the Veteran had reported that his symptoms developed more in the last four or five years.  Thus, the Board finds that there is probative and persuasive medical evidence against a link between any current sinus disability and service.  

The Board acknowledges that the VA examiner in August 2011 also indicated - presumably to support the opinion given - that from 1983 to 1995 there was no evidence of any treatment of any sinusitis.  In response to this, the Veteran has asserted that he was unemployed, without insurance, and lacking in funds, and was unable to receive regular medical treatment for his sinus problems, noting that the only treatment records he has provided were from emergency room visits, which were necessitated when his sinus problems were severe.  The Board notes that lack of treatment for a medical condition (in this case sinusitis) is not fatal to the claim, and that competent and credible assertions of continuity of symptoms made by the Veteran would be sufficient to account for this period of time.  The Veteran, as a layperson, is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470.  However, the Board finds that the Veteran's assertions in this regard have not been inconsistent in that he has primarily asserted that his sinus problems began after his nose was broken, and, most recently, even reported this to the VA examiner in August 2011 and in a statement submitted in August 2011.  The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Thus, the Board finds that the Veteran's reports of a continuity of symptomatology from the period of service from September 1975 through December 17, 1983 to the present though competent, are simply not credible.  Dalton v. Peake, supra.  In addition, the Board notes that the VA examiner did not solely base the opinion rendered in August 2011 on the lack of treatment for any sinusitis from 1983 to 1995, noting that the opinion was primarily based on a finding that the Veteran's in-service symptoms documented between 1975 and 1983 were acute events of upper respiratory infections, which were treated and resolved, and that the Veteran had reported that his symptoms developed more in the last four or five years.  

The Board therefore concludes that the August 2011 VA examiner's opinion is accompanied by a rationale which is consistent with the evidence of record.  Thus, this opinion is entitled to the most probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Finally, the Board also notes that a review of the record reveals that the Veteran has not submitted any competent medical evidence to the contrary.  

The Board recognizes that the Veteran sincerely contends that his current sinus symptoms are related to service.  However, as noted above, he has repeatedly stated that his sinus symptoms are related to his broken nose, rather than to his sinus conditions/symptoms which were treated during his period of service from 1975 to December 1983.  In addition, while lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, the Board does not find that the etiology of sinus symptoms or disability would be subject to lay diagnosis.  Jandreau v. Nicholson, supra.  That is to say, the Board finds no basis for concluding that a lay person, such as the Veteran, would be capable of discerning whether he had a sinus condition related to any incident of service, in the absence of specialized training, and the Veteran has not established any specialized training for such qualifications.  Buchanan v. Nicholson, supra.

The Board therefore finds that the preponderance of the evidence is against the claim for service connection for a sinus condition, to include sinusitis; the benefit of the doubt is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a sinus condition, to include sinusitis, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


